Title: From Thomas Jefferson to Joseph Anderson, 28 December 1805
From: Jefferson, Thomas
To: Anderson, Joseph


                  
                     Sir 
                     
                     Washington Dec. 28. 05
                  
                  At the date of my nominations of Dec. 20. I had already recieved information which induced me to withold till further information at least, the renomination of mr Easton as judge of Louisiana. I had then recieved nothing respecting mr Lucas. and altho’ at this time nothing has come forward impeaching his integrity, yet the inclosed papers induce a doubt whether the passions of his mind, which, if not habitual, have been too easily generated, leave a hope that his high functions will not be employed to annihilate those of the Governor and throw the territory into distraction. St. Louis, as the center of our Western operations, whether respecting the Spaniards, Indians or English, and as the outwark which covers all that frontier, is too important to be left in a state of anarchy, or placed in nerveless hands. until the legislature shall see the moment when it may be proper to encourage it’s settlement, it will be better for the rest of the Union to consider it as a military post, in which an energetic government may be the most useful. I inclose for the use of the Committee the papers respecting these two nominations, which have as yet come to my hands, and beg leave to assure you of my respect & consideration
                  
                     Th: Jefferson 
                     
                  
                  
                     this letter is returned to me by Mr. Anderson to be comme non-avenue.
                  
               